UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 NorthWestern Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOTICE OF ANNUAL MEETING OF STOCKHOLDERS [page 1] *** Exercise Your Right to Vote *** Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on April 25, 2012. NORTHWESTERN CORPORATION NORTHWESTERN CORPORATION 3010 W. 69TH STREET SIOUX FALLS, SD57108 [stockholder name and address] Meeting Information Meeting Type:Annual For holders as of:February 27, 2012 Date: April 25, 2012Time: 10:00 a.m. Mountain Daylight Time Location:Montana Tech Student Union Building 1300 West Park Street Butte, Montana 59701 You are receiving this communication because you hold shares in NorthWestern Corporation. This is not a ballot. You cannot use this notice to vote these shares. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. You may view the proxy materials online at www.proxyvote.com or easily request a paper copy (see reverse side). We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and votinginstructions. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS [page 2] – Before You Vote – How to Access the Proxy Materials Proxy Materials Available to VIEW or RECEIVE: NOTICE AND PROXY STATEMENTANNUAL REPORT WITH FORM 10-K WRAP How to View Online: Have the information that is printed in the box marked by the arrowèXXXX XXXX XXXX (located on the following page) and visit:www.proxyvote.com. How to Request and Receive a PAPER or E-MAIL Copy: If you want to receive a paper or e-mail copy of these documents, you must request one. There is NO charge for requesting a copy. Please choose one of the followingmethods to make your request: 1) BY INTERNET: www.proxyvote.com 2) BY TELEPHONE: 1-800-579-1639 3) BY E-MAIL*: sendmaterial@proxyvote.com *If requesting materials by e-mail, please send a blank e-mail with the information that is printed in the box marked by the arrow èXXXX XXXX XXXX (located on thefollowingpage) in the subject line. Requests, instructions and other inquiries will NOT be forwarded to your investment advisor. Please make the request asinstructed above on or before April 11, 2012 tofacilitate timely delivery. – How to Vote – Please Choose One of the Following Voting Methods Vote By Internet: To vote now by Internet, go to www.proxyvote.com. Have the information that is printed in the box marked by thearrow èXXXX XXXX XXXX available andfollow the instructions. Vote by Mail: You can vote by mail by requesting a paper copy of the materials, which will include a proxy card. Vote in Person: Many stockholder meetings have attendance requirements including, but not limited to, the possession of an attendance ticket issued by the entity holding the meeting. Please check the meeting materials for any special requirements for meeting attendance.At the meeting, you will need to request a ballot to vote these shares. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS [page 3] Voting Items The Board of Directors recommends that you vote FOR the following nominees: 1. Election of Directors Nominees: 01)Stephen P. Adik 02)Dorothy M. Bradley 03)E. Linn Draper Jr. 04)Dana J. Dykhouse 05)Julia L. Johnson 06)Philip L. Maslowe 07)Denton Louis Peoples 08)Robert C. Rowe The Board of Directors recommends that you vote FOR Proposal 2: 2. Ratify the appointment of Deloitte & Touche LLP as the company’s independent registered public accounting firm for fiscal year 2011. The Board of Directors recommends that you vote FOR Proposal 3: 3. An advisory vote to approve named executive officer compensation. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS [page 4]
